UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


DARNELL STANLEY,                        )
                                        )
                Petitioner,             )
                                        )
                v.                      )                     Civil Action No. 13-0063 (RC)
                                        )
                                        )
UNITED STATES                           )
OF AMERICA et al.,                      )
                                        )
                                        )
                Respondents.            )


                                   MEMORANDUM OPINION

         Petitioner Darnell Stanley, now a District of Columbia resident, was a prisoner confined

at the United States Penitentiary in Allenwood, Pennsylvania, when he filed this habeas action in

the United States District Court for the Middle District of Pennsylvania. See Order (Jan. 15,

2013) (transferring case here); Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a

Person in State Custody (“Pet.”) at 1. 1 Mr. Stanley challenges his convictions of second-degree

murder and related firearms offenses entered on March 29, 1994, by the Superior Court of the

District of Columbia. Pet. at 1. Because D.C. Code § 23-110(g) divests the federal courts of

jurisdiction over Mr. Stanley’s petition, this case will be dismissed.

         The instant petition is based on the alleged deficient performance of Mr. Stanley’s trial

counsel. Mr. Stanley claims that his attorney, among other wrongs, failed to call a key defense

witness, failed to properly cross-examine a witness, failed to fully investigate his case, failed to

file a memorandum to mitigate his sentence, and failed to file a proper notice of appeal. See Pet.

at 5-22. Mr. Stanley also claims that he was denied his Sixth Amendment right to confront and
1
    The Court will cite the page numbers assigned by the electronic case filing system.

                                                  1
cross-examine the medical examiner. Id. at 20. Such claims are available to a District of

Columbia prisoner under D.C. Code § 23-110, which forecloses federal court review of a

Superior Court conviction absent a showing that the local remedy is inadequate or ineffective to

test the legality of the detention. Whoie v. Warden, Butner Fed. Medical Ctr., 891 F. Supp. 2d 2

(D.D.C. 2012); see Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993

(1986) (unlike a prisoner sentenced by a state court “a District of Columbia prisoner has no

recourse to a federal judicial forum unless the local remedy is inadequate or ineffective to test the

legality of his detention”) (footnote and internal quotation marks omitted).

         Mr. Stanley availed himself of the local remedy more than once. See Pet. at 2-4. Mr.

Stanley’s lack of success in the District of Columbia courts does not render his local remedy

inadequate or ineffective, see Garris, 794 F.2d at 727; Charles v. Chandler, 180 F.3d 753, 756-

58 (6th Cir. 1999) (citing cases), and he has provided no other basis for finding the local remedy

inadequate. See Williams v. Martinez, 586 F.3d 995, 999 (D.C. Cir. 2009) (concluding that this

Court would have jurisdiction over a “federal habeas petition asserting ineffective assistance of

appellate counsel after [the petitioner has] moved to recall the mandate in the D.C. Court of

Appeals[.]”); Whoie, 891 F. Supp. 2d at 2 (listing examples where § 23-110 remedy is

unavailable); but see Reyes v. Rios, 432 F. Supp. 2d 1, 3 (D.D.C. 2006) (“Section 23-110

provided the petitioner with a vehicle for challenging his conviction based on the alleged

ineffectiveness of his trial counsel.”). Hence, the Court will dismiss this case for lack of

jurisdiction. 2

                                                      ________/s/____________
                                                      RUDOLPH CONTRERAS
                                                      United States District Judge
Date: April 10, 2013


2
    A separate order accompanies this Memorandum Opinion.

                                                  2